UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-7512



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JULIUS S. WAGNER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:00-cr-00069-MJG; 1:06-cv-01859-MJG)


Submitted:   February 22, 2007             Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julius S. Wagner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Julius S. Wagner seeks to appeal the district court’s

order treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C. § 2255 (2000) motion, and dismissing it on that basis.             The

order is not appealable unless a circuit justice or judge issues a

certificate of appealability.       28 U.S.C. § 2253(c)(1) (2000); Reid

v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004).          A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong   and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Wagner has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            Additionally, we construe Wagner’s notice of appeal and

informal brief as an application to file a second or successive

motion under 28 U.S.C. § 2255.        United States v. Winestock, 340

F.3d 200, 208 (4th Cir. 2003).      In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims


                                   - 2 -
based on either:       (1) a new rule of constitutional law, previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review; or (2) newly discovered evidence, not previously

discoverable      by   due   diligence,   that   would   be    sufficient   to

establish    by    clear     and   convincing    evidence     that,   but   for

constitutional error, no reasonable factfinder would have found the

movant guilty of the offense.             28 U.S.C. §§ 2244(b)(2), 2255

(2000).   Wagner’s claims do not satisfy either of these criteria.

Therefore, we deny authorization to file a successive § 2255

motion.

            We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                      DISMISSED




                                     - 3 -